Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (6/6/2022) with respect to all amended claims, in view of, the independent claims 1-, 11- and 16- of claims 1-21, have been considered but are moot because the additional, new ground of rejection are based on the claims, as amended.

As applied, as understood and as should be clear, the prior art teaches, collecting sensor data from a plurality of sensors on a plurality of location trace data, associated with traveling along a road network (or a Path), wherein the sensor data is collected with respect to individual traces, with respect to the collected data, from at least one navigation system.
 
	It is obvious that various types of vehicles can be used, that carry the mapping systems.
	
The examiner cites Thiel, against the amended language, and teaches and is deemed to render obvious in combination with the prior art as applied.
SEE US 2018/0246907, w/PUB Date 2/26/2017 or earlier priority date (FP 8/2015).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being
unpatentable over Choudhury et al. (US 2015/0281910),
in view of Chervney et al. (US 2005/0149259) and Thiel et al. (US 2018/0246907).
Regarding claims 1 (methods, Fig. 3A-B to Fig. 40), 11
(systems, Fig. 41) and 16 (medium, SEE Software based computer
system), Choudhury discloses a computer-implemented method
comprising: processing sensor data collected from a plurality of
vehicles (0076), to aggregate a plurality of features indicated
in the sensor data into a feature set clustering the feature set
into a plurality of feature clusters (see Figs. 5 A, B and C)

Clustering with Sensor Data (Fig. 5A) to cluster on sensor
features Fig. 5B and location of cluster members (Fig. 5C) with
features including at least (such as Landmarks), "determining a
consensus pattern” (see 0072, 0092, 0105, O111, 0112, 0121, 0165, 0168, 0189, 0197, 0232), based on the plurality of feature
clusters

O determining at least one feature (such as a Landmark,
0013, 0099, 0101, 0102, 0121-0122), cluster (see clustering
0020, 0031, 0070, 0097, 0098, 0099, 0101, 0102, 0122, 0123-0124,
0126, 0130, 0200, 0202-203 and 0206) of the plurality of feature
clusters that does not match the consensus pattern (see Similar)
and

SEE 0101, Note the clustered have consensus, but the
Cluster may be considered, Not Falling in a Small Area vs.
Falling within a Small Area

[0101] FIGS. 5A-5C illustrate locating a landmark through
clustering according to an embodiment of the subject
invention...
Note, If one skilled in art understands, that Tighter Data
(or HIGHER CONSESUS BETWEEN THE READINGS), is applied to
determine, the Clusters with Higher confidence vs. lower, based
on, when a cluster is deemed to conform to a SMALL AREA, also
considers IF NOT, is the determined inaccurate cluster of data
(in that consensus) vs. a cluster fall within a small area (or
deemed more accurate consensus), as understood by the examiner.

O	automatically designating the sensor data corresponding to the at least one feature cluster as inaccurate sensor data (SEE different clusters, 0123, 0202, 0206)

Also, clusters outside other clusters (more or less
accuracy), or having a Low Similarity, Low Similarity vs. Similar, are consider to be INACCURATE (between), due to being determined to be of Low Similarity vs. High Similarity, therefore there are Clusters based on Low Similarity vs. Other Levels of Similarity (appears clear is Threshold Based), please review below.

Note other accuracy, based Rules or considerations, in
order to qualify as an OLM, a candidate cluster must also be
confined to a small geographical area and other attributes of
consideration (SEE “Tested”) of the data events, clustered.

Also, note there are, clusters based on, Low Similarity, are deemed less accurate, than clusters with a different similarity consideration metric or threshold, as those skilled in the art would understand.

Note, upon creating various accuracy clusters, the prior
art is adapted to, perform, correlations between any given
cluster vs. all other clusters, in the consideration of accuracy
of a cluster, based on, “a given cluster and all other clusters
can be computed. If the maximum correlation is less than a
similarity threshold, the cluster can be a candidate to be an
IM. In an embodiment, in order to qualify as an OLM, a candidate
cluster must also be confined to a small geographical area.
Members of a cluster can be tested to determine if they are
within the same WiFi area (i.e., they overhear the same WiFi
APs)”, etc..
[0123] Clusters that have low similarity with all other
clusters can be identified, and such clusters can suggest a good
Signature. For this, the correlation between a given cluster and
all other clusters can be computed. If the maximum correlation
is_ less than a similarity threshold, the cluster can be a
candidate to be an LM. In an embodiment, in order to qualify as
an OLM, a candidate cluster must also be confined to a small
geographical area. Members of a cluster can be tested to
determine if they are within the same WiFi area (i.e., they
overhear the same WiFi APs). Many WiFi areas are large, so for
clusters within a WiFi area, the dead-reckoned locations for
each of their members can be computed. If locations of all cluster-members are within a small area (e.g., 4 m.sup.2), then
this cluster can be considered an OLM. The different sensing
dimensions can require some customization.

The examiner incorporates by reference the previous
action, responses and details of the rejection, as set
forth herein are repeated.
Regarding claim 1, applies a vehicle is the examiner cites
Chervney to teach any details not of Choudhury, including the
use of Vehicles (such as: type that people drive) vs. people.
SEE 0006 and Abstract, Plural Vehicles, please review all
vehicle details and updating the geographic database with
feedback (Title)

[0006] Computer-based navigation systems may exist as a single
unit that may be installed in a vehicle, or even carried by
persons.

Note the difference, carried by a Person or Vehicle, as
obvious, ALTERNATIVES, directed to solving the same (improve Map
Data).
Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill
in the art to modify and or consider to modify, Choudhury in view of Chervney, based on as claimed to clearly address any differences as claimed, including wherein the navigation system, is obvious to be carried by a vehicle, if not met by Choudhury, as well as obvious by persons (Chervney), and data from a plurality of vehicles (Fig. 1), applied to update a geo database, sensor data is received analyzed for confidence (Fig. 3), filtered data between what is considered accurate and inaccurate, based on 0039-0041, 0048, on variances and a threshold, in the process of EVALUTING VARIANCE INFORMATION (STEP S6) AND PATTERNS (Fig. 4-) and leading up to the decision to perform an update to an existing GEO database as taught by Chervney.

Note based on the combination, the GEO data obtained and
filtered or clusters or (considered by plural consensus), or
rules and/or based on a threshold consideration), including
between the deemed confident data, that is potentially later
applied to update the mapping database, this update data, as
understood can be different (more or less accurate), from the
pre-exiting mapping data (or Updated New Data received).

This data to Update the GEO DB (obtained and analyzed),
can either read as claimed, being potentially determined, “as
inaccurate data to accurate data”, for more than one reason, due
to variation analysis and filtering to, applying the updates
with potential differences, from the current GEO DB data (the
Current Map at any given point in time), as understood by the
examiner, therefore the scope of the claims is considered in
concert with the above.


	Regarding claim 1 (as amended), as applied above, with 
Choudhury and Chervney, do not address above, as amended.

Thiel teaches and renders obvious (at least), as amended,
O	processing sensor data collected (to process), from the plurality of vehicles to (see 0018, 0032): aggregate (group and/or cluster), a plurality of map feature observations, location trace data (NOTE, THAT RELATE), and related raw sensor data collected from. 

	Please carefully analyze applied prior art.

Note below, third data sets (from different vehicles), stored to the server database, processes (compares), the third sets vs. fourth sets, bases on a threshold, and generating and updating a precision road property database.

Note, data sets (first, second, third, or classified data or are types (sets), of, data in clusters or groups).
SEE Third Data sets to fourth, comparing, to perform, 

“… updating a precision road property database….”, can be based on, “a deviation in an order of the maximum GNSS tolerance defining a maximum tolerance window. Therefore, the server database only has to compare data sets within this maximum tolerance window. This processing performed by the server database is the second object data processing step for generating and updating a precision road property database. It may further be complemented by the following steps and methods.”

SEE at least (0032-)
[0032] Preferably, a selection of the received third data sets are stored by the server database. Alternatively, all received third data sets are stored by the server database. Preferably, there is a large number of third data sets for each road stored in the server database. This may be like a history showing the results of previous third data sets from different vehicles for the road. The server database has at least fourth and third data sets available for further evaluation. The server database or a database manager which may be part thereof may review the third data sets received from the vehicles about differences to the fourth data sets. The server database tries to fit the third data sets to the fourth data sets. Normally, the location information of the objects of third data sets should be in close proximity to the fourth data sets. There may be a deviation in an order of the maximum GNSS tolerance defining a maximum tolerance window. Therefore, the server database only has to compare data sets within this maximum tolerance window. This processing performed by the server database is the second object data processing step for generating and updating a precision road property database. It may further be complemented by the following steps and methods.
	


Also note, the forwarded vehicles sets of data (traces), include as claimed

SEE 0031-0032
o	the plurality of vehicles into a feature set, and
determine whether 
a vehicle pose of at least one of: 
the plurality of vehicles corresponds to 
o	a direction or heading of a road link or road segment of a digital map in the geographic database (or Path)

SEE Path (defining direction, heading), on a road link or segment (or a path) and 0013, 0014, 0100, 0101, 0109, 0111, 0112, 0116, 0117, 0118-0122

[0031] The steps mentioned above may either be performed in sequence, processing a certain quantity of data sets step by step or by processing individual data sets. For example, data of a certain section of the vehicle's path may be collected and processed step by step after the path section has been passed by the vehicle. Instead, data processing may be made continuously while the vehicle is passing a certain section of its path. Furthermore, data may be continuously forwarded to the server database or in bursts. Also a combination may be possible. For example there may be a continuous real-time processing when the vehicle is passing a certain section of its path, while recording all relevant sensor data, allowing a view back as described above, if the vehicle detects an important object.

SEE Road SEGMENTS (0054, 0062)
[0062] It is also preferred if the generation of third data sets in this first phase mainly is done if the processing conditions are good, meaning at good weather and in good light conditions. Not having to generate third data sets under bad conditions, leads to being able to mainly rely on cameras only as image sensors for the ambient data sets and low processing power needed, even for good processing results. Because processing of ambient data sets can be done under good conditions and no real-time processing is needed in this first phase, the available processing power can be used for generation of third data sets with many driving-relevant objects, fully populated data and precision results as is needed in this first phase for good third data sets for segments of the vehicles' paths.

SEE an example of: vehicle pose data (w/direction and other)
[0112] In FIGS. 9a and 9b a first example of matching by grouping objects is shown. FIG. 9a shows the view from a vehicle at the bottom lane of FIG. 5 passing from the left to the right. Here, the traffic sign 372 is well visible and can easily be grouped together with centreline dash 350 to form a first group of objects 401. As the traffic sign is in the main field of view, its position can be determined precisely. Furthermore, the relative position of centreline dash 350 can also be determined precisely. FIG. 9 b shows the view from a vehicle on the top lane passing from the right to the left. Traffic sign 372 is only at the outmost corner of the image and far away. By aligning the grouped objects and/or by aligning the pattern formed by the grouped objects like the triangle, an easy matching of driving-relevant object data sets taken by different vehicles driving in different directions can be achieved. Object grouping and matching may be improved by determining characteristic points and/or edges of the objects. In this embodiment, the first end 351 and the second end 352 of the centreline dash 350 are used together with the base of traffic sign 372 to generate a characteristic pattern of the first group of objects 401. Matching of this pattern allows precise fitting of individual driving-relevant object data set pieces and/or object positions together to generate a precise total object description. As in FIG. 9a and FIG. 9b basically the same triangular pattern is identified, the two driving-relevant object data sets and/or object positions may easily be matched together, although they have been made from different views.


Vehicles in Fig. 1, (w/navigation systems and sensors, Fig. 3), generates, updates based on vehicle position, road map data, with respect to a map (to correlate data, 516, 517 and 518), from the vehicle DB, to, a navigation database (see Fig. 4, 522), forwarding the differences to database at 522.

	Note the differences are related to, street (513), furniture (514) and other conditions (515), from sensors of a vehicle of vehicles are with respect to the vehicles, on the road way in Fig. 1.

After a careful analysis of Figs. 5-11, appears shows a vehicle direction (along a path, relating to objects, such as Lane, traffic signs), along a road way (traveled or Path).

Note, in Fig. 11, vehicles obtain first data (553), collect data (sensors), generate differences (556) and forward third data (557 to DB), to be processed (559), to Update fourth data (560), also see related figure 14.
	Note additionally the ambient data is also collected, see collection (Fig. 17), two methods, compare image level or object descriptions, to generate the second data sets (624).

	Therefore, Thiel teaches, obtaining vehicle pose, being at least one of, direction or heading, that is generated from a plurality of vehicles, including data representative of,
a vehicle pose of at least one of:  vehicle or vehicles, direction or heading of a road link or road segment of a digital map in the geographic database
SEE 00014, plural vehicles (w/sensors), such as: radar sensors, laser sensors, infrared sensors or other sensors
[0014] The vehicle may be a car, a truck, a motorbike or any other means for traveling on a road along a path. The embodiments are described herein by example of a vehicle, but they are generally applicable to a plurality of vehicles. A vehicle preferably has a number of sensors like, but not limited to a camera system like a CCD camera which may be suitable for capturing visible and/or infrared images. Preferably a simple mono-camera is provided. Alternatively, a stereo camera, which may have two imaging sensors mounted distant from each other may be used. There may be further sensors like radar sensors, laser sensors, infrared sensors, ultrasound transducers or other environmental sensors. Although it is preferred that the sensors are oriented to the driving direction, they may be oriented to other directions like sideward or to the rear of the vehicle. It is further preferred that the vehicle has at least one computer or a plurality of computers, together with memory and software for performing the methods described herein. Most preferably a computer has enough processing power and memory for processing the sensor signals. Furthermore, the vehicle preferably has communication means for communicating over a communication network which may be, for example but is not limited to, a mobile communications network, Wi-Fi, satellite radio or any other type of network, which may even be a cable network. In general, communication between the vehicle and the server database is established by such communication means. The vehicle may use different communication means dependent on availability or cost, like a mobile communications network on route and Wi-Fi close to hotspots or at home.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Choudhury as applied, also view Thiel to, collect, the sensor data from a plurality of sensors on a plurality of vehicles traveling along a road way, wherein the sensor data is from individual drives of the plurality of vehicles, transmits the data collected to a geographic database, processing sensor data collected from the plurality of vehicles to: aggregate a plurality of map feature observations, location trace data, and related raw sensor data collected from the plurality of vehicles, into a feature set; and determine whether a vehicle pose of at least one of the plurality of vehicles corresponds to a direction or heading of a road link or road segment of a digital map in the geographic database, as taught by Thiel, having advantages of determining read objects (features), directed to updating and delivering a precision road property database. (see abstract & title)


Regarding claims 2, 12 and 17, the combination as applied
with Choudhury is deemed to teach as claimed,
o	filtering the inaccurate sensor data from the sensor data
and processing the filtered sensor data to generate a map
update

SEE Choudhury defines details of various Filtering details
and/or considerations, associated with accuracy (0116, 0117,
0163, 1082, 0184, 0223 and claim 31), also note above (0101),
based on areas (at least on the basis of, smaller and larger
areas of different clusters) and clustering based on different
levels of threshold or plural accuracy considerations.

Note accuracy is considered to include, “the quality or state of being correct or precise” and/or “the degree to which the result of a measurement, calculation, or specification conforms to the correct value or a standard.”, appears only requires the threshold considerations or any other consideration, with respect to the prior an.

Also note, as is conventional, filtering of Chervney (of
record) in Fig. 3, is based on, “..variances that exceed a
certain predefined threshold...”

Regarding claim 3, the combination as applied with
Choudhury is deemed to teach as claimed,
O	wherein the consensus pattern is determined based on an overlap of the plurality of features
SEE Choudhury, overlap (0007, 0143) and based on a compare (0011, 0114, 0175 and 0242) and Clustering and details above, including similarity considerations with thresholding.

Also SEE Cherveny (0038) or variance compare to a threshold
and details of at least 0061, 0075, 0078, 0094
	Also see Thiel, as applied.

Regarding claims 4, 13, 18, the combination as applied with
Choudhury is deemed to teach as claimed, registering the sensor
data to a digital map to determine location data for the
plurality of features, wherein the clustering of the feature set
is based on the location data.
SEE Choudhury Fig. 3a, 0008, 0081, 0102, 0137-0138, 0144,
0147, 0149, 0203 and 0206 and as applied with, Chervney (above),
render obvious, 0036, receive data, process by Filtering Data to
update the GEO DB in Fig. 1.
	Also see Thiel as applied above (w/features)

Regarding claim 5, the combination as applied with
Choudhury, does not address as claimed but the combination
is deemed to teach, as claimed.
Choudhury teaches a form of Level localization
associated with mapping but fails to mention lane, deemed
related to vehicle travels, roads or lanes.
But is deemed to teach as claimed, based on the Floor
(or road or even lane), w/a level, 0086 (see has Changed),
0129, “a floor of the building in which indoor localization
is performed...”
Choudhury as applied is additionally seen to teach, to
consider, the Lane or Floor, by also registering of the
sensor data to the digital map comprises level localization
(Lane) of the plurality of features (associated with
landmarks) or height, based on sensor data.
	Also see Thiel as applied directed to vehicle pose data.

Regarding claim 6, 14 and 19 the combination as applied
with Choudhury is deemed to teach as claimed processing the
location data (see Filter based on, 0124, based on areas, Small)
of the filtered sensor data (small areas), corresponding to the
consensus pattern to determine a consensus location for a map
feature corresponding to the plurality of features
[0124] For WiFi LMs, MAC addresses of WiFi APs and their
corresponding RSSI values can be used as features. To
remain robust to signal variations, which can alter the
set of overheard APs, APs that are stronger than a
threshold RSSI can be considered. Applying K-means
clustering can identify small areas (e.g., 4 m.sup.2 or
smaller) that have low similarity with all locations
outside that area. In an embodiment, the similarity of
two locations, 1l1.sub.1 and 1.sub.2 can be computed as
follows. Denote the sets of WiFi APs overheard at
locations 1l.sub.1 and 1l.sub.2 as A.sub.1 and A.sub.2,
respectively. Also, let A=A.sub.1UA.sub.2. Let f(a)
denote the RSSI of AP a, a.epsilon.A, overheard at
location l.sub.i; if a is not overheard at then
f.sub.i(a)=0. Similarity S.epsilon.[0, 1], between
locations 1.sub.1 and 1.sub.2 can be defined as:

SEE Choudhury, PATTERNs and Graphing, Figs. 1-40, to
determine a consensus location for a map feature (such as: Fig.
25A-B) and filters based on location data, directed also to,
Landmarks

Also review areas 0003, 0006-0007, 0009-0010 and Patterns
(0092 “ reset the error”.., 0101, 0105, 0171, 0130, 0154, 0162)
Since of record, also note in, Chervney in Fig. 3,
“Filtered Sensor Data S4, from formatted variance record step
s3, when exceeds tolerance in step dl”, as location data in
Mapping and filtering is quite conventional.

Regarding claim 7, based on the combination and
claim language, the prior art teaches as claimed,
O 	wherein the sensor data is collected with respect to individual drives of the plurality of vehicles, appears is
taught by, Cherveny, as applied.
But, based on the broadest reasonable interpretation, it
also appears to reads, on as a person walks, also reads as
claimed, as a drive, since includes the scope of consideration:
“propel or carry along by force in a specified direction”, appears also reacts on a person with the
mobile wherein the vehicle (person), drives, propel or carry along by force in a specified direction, to
obtain mapping data, of plural users of plural devices, as understood.

Regarding claim 8, the combination as applied (has not
addressed above), is deemed to teach as claimed, to,
O 	aggregating of the plurality of features by, the
clustering of the feature set, the determining of the
consensus pattern, the determining of the at least one
feature cluster, the designating of the sensor data
corresponding to the at least one feature cluster
See Figs. 5A (Sensor Readings), to 5B (on Features,
clustering in clusters), to features clusters Fig. 5C to OLMs).

The combination fails to address, based on determining that
a count (or a Frequency) of the individual drives represented in
the sensor data is greater than a threshold value Deemed taught
by Cherveny, as applied, therefore, deemed obvious to apply as a
consideration, directed to filtering, clustering and the
consideration of datasets, allows for, consideration based on
frequency, with this type of metric, is deemed obvious to
applied to process, a frequency and threshold, being a
confidence based, consideration (a repeat, alike to, a consensus
cluster, based on a threshold), as those skilled in the art
would understand.

Regarding claim 9 the combination of Choudhury as applied
is deemed to further teach as claimed, a crowd sourced sensor
data (see above Mobile Devices and/or Vehicles), are considered
to render obvious as claimed, since collects from a crowd
sources or resources, associated with vehicles/devices and
people.
Note Cherveny, as applied, teaches the confidence (and
scoring), is also deemed to include threshold considerations,
based on a Large Number of records, over a significant period of
time (as a threshold consideration of # records and considering
time), as, a basis to define Confidence levels or scores.
[0065] In another alternative embodiment, out-of-alignment
sensors in a vehicle can be detected and corrected using a
feedback process. Using a feedback process to develop highly
accurate data, as described above, once geographic data is
known-to-be highly accurate (i.e. its confidence level is high)
as a result of statistical analysis of a large number of data
records collected from a large number of vehicles over a
Significant period of time, if one vehicle using the data
reports variances, then it can be determined that the sensors in
the variance-reporting vehicle are likely out of calibration.
Then, using only the variance data reported from the one vehicle
and the known-to-be-highly accurate data, the sensors in the
varliance-reporting vehicle are re-calibrated to the same level
of accuracy as all the other vehicles. (It is understood that as
a step in the process, it may be required to acquire data for a
period of time from other data- collecting vehicles after the
variances are collected from the variance-reporting vehicle to
confirm that other data- collecting vehicles do not observe the
same variances.) A diagram illustrating this process is shown in
FIG. 11.

Also note, confidence and reliability (0051, 0053) and
wherein the confidence level (is a threshold), can be based on,
thresholds of, frequency and freshness (or Limits or amounts
thereof).
SEE 0053 “The confidence level of an item of data may be
increased or decreased according to the frequency and freshness
with which the feature is sensed by the data collection
vehicles.”
Cherveny is deemed to teach and render obvious the
differences, as pointed out above, teaches w/vehicles, that
drive roads/lanes, as well as sensing road inclining (see road
gradient data, 0018, 0032, based on distances, as well as
widths, heights) or lane localizations with data from vehicles
(0091, from vehicles), to obtain senor data (Raw) to improve maps at server with vehicle with at least, obtained lane localization data, does filter (Fig. 3, S4) error data (deviated data, Fig. 3), for analysis.
SEE Figs. 10 (Large collection), Fig. 11, accuracy
SEE Figs. 8a-b, illustrates inclinations of lanes of roads
SEE Gradient, along with other dimensions (w/width and road
gradient), from vehicles (0012) 0018, 0091
SEE Road/lane data SEE 0065, teaching of crowd sourcing, in view of, Fig. 10, collect from, # vehicles Note, gradient of a road, is based on, the rise and run to the same units and then divide the rise by the run, or you have the slope (or the inclination).
Therefore, since, the differences between the claimed
invention and the prior art are such that the claimed invention
as a whole would have been obvious before the effective filing
date of the claimed invention to modify Choudhury, as applied, in view of additional teachings of Chervney, as claimed, to register lane-level localization of the plurality of features (claim 5), associated with vehicles, wherein sensor data can be collected from vehicles what they drive (w/drives), and a count of drives greater than a threshold (see based on the frequency and/or the freshness), wherein the gathering also renders obvious, being another form of, crowd-sourced data, associated with sensors and vehicles of sensors, wherein the plurality of vehicles, as taught by Cherveny, to apply additional detailed data including, lane level localizations, to update data geodatabases at a server, establishing confidence based on, drive counts and threshold considerations, developing, confidence in the data, is based on, “a large number”, or threshold, that, establishes the confidence values, based on as claimed in at least, such as and including as recited in claims 5, 8, 9 etc., as additionally valuable useful sensor data, as taught by Chervney in combination with the teachings of Choudhury, which appears to be concerned with higher accuracies, based on sensor accuracies.

Regarding claim 10, the combination as applied with
Choudhury is deemed to teach as claimed, wherein, the sensor
data includes, satellite-based location data (use of GPS,
locations w/device), odometry-based location data (w/motion
sensors), or a combination thereof.
SEE Choudhury, as applied, GPS (IS FROM satellite-based
location data) and odometry-based location data, Odometry is the
use of data from motion sensors to estimate change in position
over time and use of motion sensors (0076), such as
accelerometer, a gyroscope, also includes GPS sensor data (0090,
0110 and 0129) and Time (such as Figs. 20B, 21, 22)
Note as applied, Chervney also teaches the vehicles with
GPS (0018), as well as other sensors, therefore, is it deemed
obvious to utilize the details as claimed, in the process of
obtaining, considering, sensor data, as is deemed obvious those
skilled in the art.
[0018] In the aspects mentioned above, the data collecting
sensors may be used to sense the geographic position of the
vehicle (derived from GPS, dead-reckoning, or other
positioning systems), vehicle speed, road gradient, lane
width (derived from radar, and other similar systems), Signage
(derived from cameras), road direction (derived from an on-board
compass or other heading-determining means), and various other
physical features. The data in the geographic database may
represent roads (or road segments) and their positions, as well
as other attributes relating to roads.

[0037] The outputs of the one or more sensor devices 60
provide sensor device data 54. The sensor devices 60 may
include a GPS (Global Positioning System), an imaging
system (e.g. radar, cameras, etc.), a gyroscope, a compass,
an odometer and other sensors. The sensor devices 60 output
data 54 as the vehicle 50(1) moves around the geographic
region 47 or while it is stopped. The output 54 from the
sensor devices 60 is provided to the vehicle computing
system 52 of the data collection system 39(1).

Regarding claims 15 and 20, the combination as applied above, is deemed to render obvious as claimed wherein the
aggregating of the plurality of features, the clustering of the
feature set, the determining of the consensus pattern, the
determining of the at least one feature cluster, the designating
of the sensor data corresponding to the at least one feature
cluster, or a combination thereof is based on determining that a
count of individual drives (or a frequency/count), represented
in the sensor data is greater than a threshold value.

SEE Chervney, as applied above includes, teachings directed
to frequency (is a Count/time) and a threshold is considered to
determine confidence in the data (being, a Large Number, over a
significant period of time) and Freshness or cutoff
consideration, as well as associated with confidence and
reliability (0051, 0053), as applied above.
[0065] In another alternative embodiment, out-of-alignment
sensors in a vehicle can be detected and corrected using a
feedback process. Using a feedback process to develop
highly accurate data, as described above, once geographic
data is known-to-be highly accurate (i.e. its confidence
level is high) as a result of statistical analysis of a large number of data records collected from a large number
of vehicles over a Significant period of time, if one
vehicle using the data reports variances, then it can be
determined that the sensors in the variance-reporting
vehicle are likely out of calibration. Then, using only the
variance data reported from the one vehicle and the known-
to-be-highly accurate data, the sensors in the variance-
reporting vehicle are re-calibrated to the same level of
accuracy as all the other vehicles. (It is understood that
as a step in the process, it may be required to acquire
data for a period of time from other data-collecting vehicles after the variances are collected from the variance-reporting vehicle to confirm that other data- collecting vehicles do not observe the same variances.) A diagram illustrating this process is shown in FIG. 11.

Note the confidence level (is a threshold), can be based
on, frequency and freshness (or Limits) at 0053
“The confidence level of an item of data may be increased or
decreased according to the frequency and freshness with which
the feature is sensed by the data collection vehicles.”
Regarding claim 21 (New), the prior art as applied is
deemed to teach as claimed (see above), wherein the consensus
pattern represents,

O 	an estimated or predicted true location (see Fig. 2, landmarks input to, Dead Reckon 210 and output), of the plurality of features

(See abstract, ESTIMATE or predicted true location, “..identify
landmarks within the indoor environment based on their
Signatures..”), in Choudhury
SEE abstract
Abstract Paragraph - ABTX (1):
Systems and methods for unsupervised indoor localization
are provided. Sensor data obtained from a device carried by
a user can be used to simultaneously estimate the indoor
location of a user and identify landmarks within the indoor
environment based on their signatures. The landmarks can be used to reset the location estimate of the user, and the
location estimate of the user can be used to improve the
learned location of the landmarks. This recursive process
leads to excellent accuracy in indoor localization. Systems
and methods for estimating the heading direction of a user
are also provided. Sensor data obtained from the user can
be used to analyze the forces acting on the user in order
to give an accurate heading direction estimate.

SEE Choudhury, Estimating, Estimated (0006, 0007, 0009, 0010,
0012, 0046, 0064-, 0073, 0074, 0076, 0080, 0081, 0085, 0086-,
0108 (multiple users, w/one or more devices), 0128-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,970,317 (to Thiel et al., dated as prior art based on at least, PUB 2/2017, to Continental Automotive), which comprises a plurality of references associated with applicants disclosure, cited therein.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
8/26/2022